Citation Nr: 1604254	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to July 26, 2007 for the Veteran's service-connected posttraumatic stress disorder (PTSD).    



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to November 1986, and from December 1990 to June 1991, including service in the Southwest Asia theater of operations.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in February 2015 when the Board denied entitlement to an effective date earlier than July 26, 2007, for the assignment of a 100 percent rating for PTSD.  In a November 2015 Order to Vacate, the Board vacated the February 2015 Board decision, finding that the Veteran submitted a notice of disagreement in October 2003 to an October 2003 rating decision that granted service connection for PTSD, and assigned a 50 percent rating, effective June 30, 2001.  The matter has been recharacterized accordingly.  

In December 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration to obtain a retrospective medical opinion as to the severity of the Veteran's service-connected PTSD for the period from June 30, 2001 through July 26, 2007.  The requested opinion was received in January 2016.  

Finally, in the Board's February 2015 decision, the matters of entitlement to service connection for bilateral hearing loss and tinnitus were referred for appropriate action as they had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It still does not appear that any action has been taken on these matters, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  






FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, from June 30, 2001 through July 26, 2007, the Veteran's PTSD has been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

For the period from June 30, 2001 through July 26, 2007, the criteria for an initial 100 percent evaluation is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds that for the period from June 30, 2001 through July 26, 2007, the Veteran's PTSD was productive of symptoms such as depression, suicidal ideation and intent, isolative behavior, alcohol abuse, poor motivation, poor memory and concentration, chronic sleep impairment, and flashbacks.  See January 2016 VHA medical expert opinion.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's PTSD most closely approximated the criteria for a 100 percent rating for the period from June 30, 2001 through July 26, 2007.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

The Board finds significant that the January 2016 VHA medical expert opined that the Veteran has severe PTSD, clinical depression, and alcohol use disorder that has resulted in significant social and occupational decline, including homelessness, unemployment, lack of marriage and children, and legal complications (i.e., DUIs).  Such opinion was provided after reviewing multiple accounts by the Veteran as to the severity of his mental health, as well as supporting lay statements from friends and family.  Hence, he is entitled to a 100 percent rating for the period from June 30, 2001 through July 26, 2007.  This is the maximum rating available, so there is no need for the Board to partake in further analysis.  
ORDER

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for the Veteran's PTSD 2007 is granted from June 30, 2001 through July 26, 2007.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


